Exhibit 10.1.   Employment Agreement, dated January 28, 2009, by and between
Braintech, Inc. and Jerry Osborn

BRAINTECH, Inc. 1750 Tyson’s Boulevard www.BRAINTECH.com a Nevada corporation
Suite 350 with its principal offices at: McLean, Virginia 22102

CONFIDENTIAL

Employment Agreement

THIS AGREEMENT dated January 28, 2009 (“Effective Date”).

BETWEEN:

Jerry Osborn
6985 Woodlyn Ct.
Clarkson, MI  48348

("EXECUTIVE")

AND:

BRAINTECH, INC.

("BRAINTECH")

WHEREAS:

A.       BRAINTECH is a robotic vision software high-technology company that is
publicly traded on the NASD Over-The-Counter Bulletin Board;

B.       The business objectives for BRAINTECH include developing and operating
the sales, marketing and technology of its existing markets for its software
products especially in the development and growth of revenue for Braintech
Industrial Inc., a wholly-owned subsidiary of BRAINTECH Inc. (“Industrial”) and
Braintech Government Defense Systems Inc. , a wholly-owned subsidiary of
BRAINTECH Inc. (GDS).

C.       In order to achieve the business objectives BRAINTECH wishes to engage
EXECUTIVE to serve at its Detroit area office at 2001 Centerpoint Parkway, Suite
103, Pontiac, MI 48341 as Executive Vice President, Braintech, Inc. and
President, Braintech Industrial, Inc., on the terms and conditions set forth in
this Agreement.

IN CONSIDERATION of the mutual promises contained herein, the parties agree as
follows:

1.        EMPLOYMENT:  BRAINTECH hereby employs EXECUTIVE to perform the duties
and render the services customarily required for the position(s) set forth
above, and EXECUTIVE hereby accepts said employment and agrees faithfully to
perform said duties and render said services, subject to the terms and
conditions of this Agreement. With the CEO’s approval, EXECUTIVE may serve in
the capacity of director of other corporations or charities provided that
activity does not materially interfere with EXECUTIVE’s ability to perform his
duties hereunder and that any such entities do not compete with BRAINTECH’s
business.



Braintech, Inc.
Proprietary and Confidential

1

--------------------------------------------------------------------------------



2.        TERM:  EXECUTIVE’s full time employment with BRAINTECH is for a term
of three (3) years, unless terminated earlier in accordance with Paragraph 12 of
this Agreement (“Term”).  

3.        REPORTING: EXECUTIVE shall report directly to Rick Weidinger,
BRAINTECH’s Chief Executive Officer (referred to herein as the “CEO”).

4.        DUTIES:  EXECUTIVE agrees to perform such duties as normally required
for the position(s) set forth above and carry out the policies, procedures and
projects as assigned by the CEO, including:  a) to assess, acquire and balance
operational resources throughout the organization; (b) responsible for support
services, training, vision solution development, vision integration, etc; (c)
oversight of all operational projects; (d) responsible for proposal development;
(e) responsible for sales support, revenue generation and business development
and the coordination of operational resources; (f) responsible for “asset
management” -  particularly ensuring lab in Detroit and office in Virginia is
properly outfitted with robots, vision hardware, tooling, etc; and (g) member of
executive staff with participation in strategic discussions. EXECUTIVE
understands and agrees that his position(s) may require extensive travel both
within and outside of the Detroit metropolitan area.  For the avoidance of
doubt, EXECUTIVE’s duties shall not include the research and development or
other activities/operations of the CTO including capital equipment requests and
approval processes.  EXECUTIVE’s duties shall include those of President of an
operating subsidiary.  Within 30 to 45 days after the start of EXECUTIVE’s
employment, the parties agree to refine the definition of EXECUTIVE’s duties
contained in this Paragraph 4.

5.        BASE SALARY:  BRAINTECH shall pay EXECUTIVE, in consideration for the
services, an annual base salary of US$175,000.00 (“Base Salary”).  The Base
Salary shall be paid on a current, pro-rated basis at least twice each month
beginning on the Effective Date. EXECUTIVE will be eligible for a Base Salary
increase of up to 10% annually as part of a performance evaluation and such
increase will be at the CEO’s discretion based upon the EXECUTIVE’S performance
of his duties as mutually agreed upon with CEO.

6.        SIGNING BONUS:  Upon execution of this Agreement, BRAINTECH shall pay
a US$17,500 signing bonus to EXECUTIVE, which in return EXECUTIVE shall apply to
the purchase of 1,750,000 shares of the common stock of BRAINTECH in accordance
with Paragraph 7 below.

7.        BONUS SECURITIES COMPENSATION:  EXECUTIVE shall be entitled to
bonuses, based on achieving certain milestones, which bonuses will be provided
in the form of a first tranche of 250,000 issued shares of restricted Common
Stock, a second tranche of 250,000 issued shares of restricted Common Stock, a
third tranche 250,000 issued shares of restricted Common Stock, a fourth tranche
of 500,000 issued shares of restricted Common Stock, and a fifth tranche of
500,000 shares of restricted Common Stock (collectively, all five such tranches
are hereinafter referred to as the “Bonus Stock”) of BRAINTECH at a purchase
price of US$0.01 per share, and options to purchase 500,000 shares of Common
Stock (the “Bonus Stock Options”) of BRAINTECH, in accordance with the Bonus
Stock and Bonus Stock Option Incentive Plan (the “Bonus Plan”) approved by the
Board of Directors on October 22, 2007 and attached as Schedule 1.  EXECUTIVE
hereby applies his $17,500 signing bonus described in Paragraph 6 above to the
purchase of the Bonus Stock.  The vesting of the Bonus Stock and the Bonus Stock
Options is subject to the milestones and levels of incentive compensation set
forth in the Bonus Securities Compensation Structure as set forth in Appendix I
of this Agreement.  



Braintech, Inc.
Proprietary and Confidential

2

--------------------------------------------------------------------------------



8.        BONUS CASH INCENTIVE:  EXECUTIVE will be eligible to participate in
BRAINTECH’s 2009 Bonus Incentive Plan with a target payout of up to 40% of
EXECUTIVE’s Base Salary for 2009, pro-rated based on EXECUTIVE’s start date.  A
copy of the 2009 Bonus Incentive Plan is available from Human
Resources.  EXECUTIVE will also be eligible to participate in BRAINTECH’s bonus
incentive plans for subsequent years.

9.        BENEFITS:  EXECUTIVE shall be entitled to the following benefits:

(a)       Leave.  Thirty (30) days of paid leave per year.  This leave may be
used as vacation, personal leave or short-term sickness, and is vested
immediately upon the Effective Date;

(b)       Holidays.  Holidays shall be determined by BRAINTECH.  A list of the
holidays for 2009 is available from Human Resources; and

(c)       Medical/Dental/Group Life and Disability Insurance. EXECUTIVE has
insurance benefits from his former employer through February 28, 2009.  From
March 1, 2009 until EXECUTIVE becomes eligible for BRAINTECH’s insurance,
BRAINTECH shall reimburse 80% of EXECUTIVE’s COBRA payments.  When EXECUTIVE
becomes eligible for BRAINTECH’s insurance, BRAINTECH shall provide to EXECUTIVE
a comprehensive family health insurance policy including medical, dental, life
and long term disability plans.

10.       EXPENSE REIMBURSEMENT: EXECUTIVE shall be entitled to reimbursement
for all reasonable expenses, including travel and entertainment, incurred by
EXECUTIVE in the performance of EXECUTIVE's duties.  EXECUTIVE will maintain
records and written receipt as required by BRAINTECH policy and reasonably
requested by the accounting manager to substantiate such expenses.  All such
expenses are subject to the approval of the CEO and are to be reimbursed within
twenty (20) business days after submission.  BRAINTECH will also provide
EXECUTIVE with a company credit card.

11.       OTHER EXPENSES/BENEFITS:  EXECUTIVE shall be entitled to reimbursement
of following expenses:

(a)       Cell Phone/Data Services/Laptop. BRAINTECH shall provide EXECUTIVE
with a Blackberry or other cell phone / data device of EXECUTIVE’s choice and
BRAINTECH shall pay the charges related to the purchase of such device and its
use. BRAINTECH shall also provide EXECUTIVE with a laptop computer and other
reasonable equipment consistent with his role(s).



Braintech, Inc.
Proprietary and Confidential

3

--------------------------------------------------------------------------------



(b)       Professional Meetings and Professional Organizations’ Dues. EXECUTIVE
shall be entitled to attend and participate in appropriate professional meetings
approved by the CEO at the local, state, and national levels with the reasonable
expenses for such attendance to be borne by BRAINTECH.  BRAINTECH shall also pay
EXECUTIVE’s professional membership fees and dues. The EXECUTIVE may hold
offices or accept responsibilities in these professional organizations provided
that such responsibilities are applicable to EXECUTIVE’s position or do not
interfere with the performance of his duties as stated herein.

(c)       Car Allowance. EXECUTIVE shall be paid a monthly car allowance of
$600.00 which is in lieu of mileage and gas charges for business use unless such
mileage or gas charges are considered to be in excess of normal practical
business use in which case the CEO may pre-approve additional charges for
mileage and gas.

12.       TERMINATION OF EXECUTIVE’S EMPLOYMENT.

(a)       “Good Cause” shall mean:

i.        the willful and continued failure by EXECUTIVE to substantially
perform his duties hereunder (other than due to incapacity from physical or
mental illness) which failure continues after written demand for performance is
delivered by the CEO to EXECUTIVE specifying the nature of such failure and
providing a reasonable opportunity for EXECUTIVE to cure such failure;

ii.         gross misconduct which is or could reasonably be expected to become
materially injurious to BRAINTECH, including, without limitation, fraud, or
misappropriation of material Company property or unauthorized and intentional
disclosure of material confidential information;

iii.      material dishonesty resulting, or intending to result, directly or
indirectly, in gain or personal enrichment at the expense of the Company.

(b)       “Good Reason” shall mean:

i.        any material reduction of the titles, duties or responsibilities of
EXECUTIVE or assignment of any duties inconsistent with EXECUTIVE’s position; or

ii.       any material adverse change in EXECUTIVE’s compensation or benefits
including but not limited to any failure by BRAINTECH, without EXECUTIVE’s
consent, to pay to EXECUTIVE any portion of his Base Salary or any other earned
compensation within ten (10) business days of the date such compensation is due
or other breach by BRAINTECH of any of its obligations hereunder;

iii.      any material adverse change in EXECUTIVE’s compensation under the
Bonus Plan or;

iv.       any requirement for EXECUTIVE to relocate outside of the Detroit, MI
area;

v.        any obvious bad faith by BRAINTECH in dealing with EXECUTIVE or his
employment conditions.



Braintech, Inc.
Proprietary and Confidential

4

--------------------------------------------------------------------------------



(c)       Termination By BRAINTECH for Good Cause.  BRAINTECH may terminate
EXECUTIVE’s employment without notice (or payment in lieu thereof) for Good
Cause.  In such event, on the next regular payday following the date of his
termination of employment (“Termination Date”), EXECUTIVE will be paid all
unpaid compensation and benefits, allowances and perquisites hereunder up to the
Termination Date, and EXECUTIVE shall be entitled to keep all Bonus Stock for
which the milestone conditions have been satisfied, free of escrows. If
BRAINTECH terminates EXECUTIVE for Good Cause, he shall not be entitled to any
further cash Bonus under Paragraph 8.

(d)       Termination By EXECUTIVE.  EXECUTIVE may terminate this Agreement for
any reason by giving the CEO 30 days’ prior written notice.  In such event,
EXECUTIVE will be paid on the next regular payday following the Termination Date
all unpaid compensation, leave and benefits, allowances and perquisites
hereunder up to the Termination Date, and EXECUTIVE shall be entitled to keep
all Bonus Stock for which the milestone conditions have been satisfied, free of
all restrictions, escrows or other conditions and to all Bonus Stock Options
which are vested as of such time and such Bonus Stock Options may be exercised
at any time within twenty-four (24) months of the Termination Date.  If
EXECUTIVE terminates without Good Reason, he shall not be entitled to any
further Cash Bonus under Paragraph 8.  

(e)       Death or Total Permanent Disability.  The total permanent disability
or death of EXECUTIVE shall be treated as termination of EXECUTIVE by BRAINTECH
without Good Cause. For the purposes of this Agreement, “Total Permanent
Disability” means any physical or mental incapacity, disease or affliction as
determined by a legally qualified medical practitioner, which prevents EXECUTIVE
from performing his obligations as set out in this Agreement and which
incapacity persists for a continuous period of six months or more.  This
provision will also be subject to any duty to accommodate or human rights laws
imposed by any government authority.

(f)       Termination by BRAINTECH without Good Cause or by EXECUTIVE for Good
Reason.  In the event of a termination of this Agreement or EXECUTIVE’s
employment by the Company without Good Cause, or due to Total Permanent
Disability or due to the death of EXECUTIVE, or by EXECUTIVE for Good Reason,
then EXECUTIVE will be entitled to and paid on the next regular payday following
the Termination Date all unpaid compensation, leave and benefits, allowances and
perquisites hereunder up to the Termination Date.  In addition, within 10 days
after the date of execution of the Release (as defined hereinafter), BRAINTECH
shall pay EXECUTIVE the “Severance Pay” (as hereinafter defined) and provide
EXECUTIVE with the Bonus Securities Acceleration (as hereinafter defined)
notwithstanding anything to the contrary in The Bonus Stock and Bonus Stock
Option Incentive Plan (Schedule “A”):

i.        “Severance Pay” shall mean:

1.        a lump sum payment (less all deductions required by law such as income
taxes) equal to two (2) times EXECUTIVE’s highest Base Salary during his
employment with BRAINTECH; and  



Braintech, Inc.
Proprietary and Confidential

5

--------------------------------------------------------------------------------



2.        Continuation of all EXECUTIVE’s employee benefits and executive
benefits under this Agreement for two (2) years after the Termination Date.

ii.       “Bonus Securities Acceleration” shall mean:

1.        all restrictions, including escrow restrictions, satisfaction of
milestones and any other restrictions on Bonus Stock issued to EXECUTIVE will
cease and EXECUTIVE will have clear title to all Bonus Stock subject to no
further restrictions or contingencies, and

2.        all Bonus Stock Options granted as of the Termination Date will
immediately vest in EXECUTIVE (and all milestones shall be deemed satisfied),
and may be exercised on any date between the Termination Date and a date which
is 36 months from the Termination Date.

iii.      BRAINTECH and EXECUTIVE agree that on the Termination Date, EXECUTIVE
and BRAINTECH shall execute a mutual general release in the form attached hereto
as Appendix II (“Release”), of any and all claims which BRAINTECH may have
against EXECUTIVE or which EXECUTIVE may have against BRAINTECH and its
officers, employees, directors, parents and affiliates.  

(g)       Change in Control.  In the event of a Change in Control (as defined
hereinafter), then, in addition to EXECUTIVE’s other rights under this Agreement
and irrespective of whether or not EXECUTIVE’s employment is terminated,
BRAINTECH shall provide EXECUTIVE with the Bonus Securities Acceleration. For
the purposes of this Paragraph 12(g), "Change in Control" shall mean the first
to occur of any of the following events:

i.        Any person or group of person (as defined in Paragraph 13(d) and 14(d)
of the Securities Exchange Act of 1934 (“Exchange Act”)) together with its
affiliates, excluding employee benefit plans of BRAINTECH, is or becomes,
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) of securities of BRAINTECH representing 50% or more of the
combined voting power of BRAINTECH’s then outstanding securities and Rick
Weidinger ceases to be the CEO of BRAINTECH; or

ii.       The shareholders of BRAINTECH approve a merger or consolidation of
BRAINTECH with any other corporation or entity regardless of which entity is the
survivor, other than a merger or consolidation which would result in the voting
securities of BRAINTECH outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of BRAINTECH, such surviving entity or any parent thereof
outstanding immediately after such merger of consolidation in any single
transaction or related series of transactions and Rick Weidinger ceases to be
the CEO of BRAINTECH.



Braintech, Inc.
Proprietary and Confidential

6

--------------------------------------------------------------------------------



13.       CONFIDENTIALITY:  Unless this agreement is publicly filed, EXECUTIVE
agrees to keep the terms and conditions of this Agreement confidential and
BRAINTECH reserves the right to terminate the Agreement if EXECUTIVE publicly
discloses any of the terms and conditions contained herein without the specific
written consent of BRAINTECH, other than disclosure by EXECUTIVE to his tax,
financial or other advisors, which is permitted.  In consideration of the
execution of this Agreement, EXECUTIVE shall execute a Non-disclosure and
Confidentiality Agreement, in the form provided by BRAINTECH, with respect to
BRAINTECH, Inc., and any subsidiaries and affiliates thereof. Any information
deemed necessary by BRAINTECH counsel to require public filing stands as
allowable exception to this clause.

14.       BEST EFFORTS:  EXECUTIVE will, at all times, faithfully, industriously
and to the best of his or her ability, experience and talents, perform the
services provided herein or any other duties required of or from him or her
pursuant to the express terms set forth in this Agreement, to the reasonable
satisfaction of the CEO.  EXECUTIVE represents and warrants to BRAINTECH that
EXECUTIVE is under no obligation to any prior employer that would prevent or in
any way interfere with the utmost fulfillment of his role(s) with BRAINTECH.

15.       SUCCESSORS; BINDING AGREEMENT:  

(a)       BRAINTECH shall require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of BRAINTECH to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that BRAINTECH would be
required to perform it if no such succession had taken place.  BRAINTECH as
hereinbefore defined, includes BRAINTECH and any successor to its business
and/or assets or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

(b)       This Agreement and all rights of EXECUTIVE hereunder shall inure to
the benefit of and be enforceable by EXECUTIVE'S personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If EXECUTIVE should die while any amounts are payable to
him hereunder all such amounts unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the Executive's devisee,
legatee, or other designee or, if there be no such designee, to the Executive's
estate.

16.       SEVERABILITY.  Should any of the provisions of this Agreement be
determined to be invalid or unenforceable by a court, governmental agency, or
arbitrator of competent jurisdiction, such determination shall not affect the
enforceability of the other provisions.  

17.       GOVERNING LAW; DISPUTES:  This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Virginia without
giving effect to any choice of law or conflict of law provision or rule (whether
of Virginia or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Virginia.  The parties hereby
submit to the jurisdiction of the courts of Virginia in connection with any
dispute related to this Agreement.  In the event of litigation between the
parties related to this Agreement, the prevailing party shall be entitled to
reimbursement of reasonable legal fees and expenses incurred in connection with
such litigation.



Braintech, Inc.
Proprietary and Confidential

7

--------------------------------------------------------------------------------



18.       PARAGRAPH HEADINGS:  The titles to the paragraphs of this Agreement
are solely for the convenience of the parties and shall not be used to explain,
modify, simplify, or aid in the interpretation of the provisions of this
Agreement.

19.       COMPLETE AGREEMENT:  This Agreement contains the complete agreement
concerning the employment arrangement between the parties and shall, as of the
effective date hereof, supersede all other agreements between the parties.  The
parties stipulate that neither of them has made any representation with respect
to the subject matter of this Agreement or any representation including the
execution and delivery of this Agreement except such representations as are
specifically set forth in this Agreement and each of the Parties acknowledges
that he or it has relied on its own judgment in entering into this Agreement.
This Agreement may be amended only by a written amendment signed by both
EXECUTIVE and BRAINTECH, provided, however, that the 2009 Bonus Incentive Plan
and the Bonus Plan may be amended unilaterally by BRAINTECH from time to time
without EXECUTIVE’s consent.

20.       INDEMNIFICATION:  BRAINTECH shall indemnify EXECUTIVE against any and
all expenses, including amounts paid upon judgments, counsel fees, environmental
penalties and fines, and amounts paid in settlement (before or after suit is
commenced), incurred by EXECUTIVE in connection with his defense or settlement
of any claim, action, suit or proceeding in which he is made a party or which
may be asserted against him by reason of his employment or the performance of
duties in this Agreement. Such indemnification shall be in addition to any other
rights to which those indemnified may be entitled under any law, bylaw
agreement, or otherwise.  

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE EFFECTIVE
DATE.

BRAINTECH, Inc.

By:                                                         
            Frederick Weidinger, President & CEO

EXECUTIVE

                                                              
            Jerry Osborn



Braintech, Inc.
Proprietary and Confidential

8

--------------------------------------------------------------------------------



Appendix I

BONUS SECURITIES COMPENSATION STRUCTURE

This Appendix details the Bonus & Incentive Compensation which EXECUTIVE will be
entitled to as described in Paragraph 7 of the Employment Agreement (the
“Agreement”) between EXECUTIVE and BRAINTECH dated January 28, 2009.

Bonus Stock grants and Bonus Stock Option grants (the “Bonus Securities”) are
subject to the terms and conditions of the Bonus Stock and Bonus Stock Option
Incentive Plan (the “Bonus Plan”), attached hereto as Schedule 1.  

Each of the share certificates for any Bonus Stock grants subject to Milestones
will be issued effective as of the Effective Date within 20 days thereafter but
shall be held by BRAINTECH until vesting, at which time they will be immediately
delivered to EXECUTIVE.  For the avoidance of doubt, each Milestone shall apply
only to the tranche of Bonus Stock or Bonus Stock Options to which it expressly
applies, and no Milestone shall apply to any other provision of this Agreement.

Milestone 1:        Employment:  The start of EXECUTIVE’s employment with
BRAINTECH and EXECUTIVE’s continuation of such employment without voluntary
termination of such employment for one (1) year after the Effective Date.  On
achievement of Milestone 1, 250,000 shares of EXECUTIVE’s Bonus Stock will vest.

Milestone 2:        Revenue:  EXECUTIVE introduces and develops an end-user
relationship that leads to at least six (6) unique eVF purchase orders, with a
minimum of $50,000 BRAINTECH revenue per purchase order.  On achievement of
Milestone 2, 250,000 shares of EXECUTIVE’s Bonus Stock will vest.  

Milestone 3:        (a) Operations:  EXECUTIVE develops BRAINTECH operations
protocols for competitive advantage in marketplace, including proposal process,
documentation creation, services pricing, license pricing, order execution
process, and facilities and equipment review and utilization plan such that all
BRAINTECH facilities have the necessary vision and robotics software.

(b) Open House: EXECUTIVE successfully organizes and implements (including
invitations) the BRAINTECH open house in its new metro Detroit offices with eVF
running on at least three (3) different robot brands during the open house. The
open house must occur no later than April 30, 2009.  

On achievement of Milestones 3(a) and 3(b), 250,000 shares of EXECUTIVE’s Bonus
Stock will vest.



Braintech, Inc.
Proprietary and Confidential

9

--------------------------------------------------------------------------------



Milestone 4:        Partners: EXECUTIVE introduces and develops at least five
(5) strategic system integrator partners that lead to at least two (2) customer
orders of a minimum of $100,000 BRAINTECH revenue per order. Also, EXECUTIVE
conducts a review and makes recommendations regarding BRAINTECH’s current
integrator program.  On achievement of Milestone 4, 500,000 shares of
EXECUTIVE’s Bonus Stock will vest.

Milestone 5:        Product Specification:  EXECUTIVE obtains the approval of
BRAINTECH as a preferred supplier with a specification of eVF within: (a) a
major automotive OEM account and (b) a major general industry account, resulting
in BRAINTECH revenues of at least $150,000 from each account. On achievement of
Milestone 5, 500,000 shares of EXECUTIVE’s Bonus Stock will vest.  

Milestone 6:        Contacts:  EXECUTIVE conducts a review of current BRAINTECH
sales, revenue and commission plan, and identifies and introduces to BRAINTECH
at least five (5) new accounts for each of the eight (8) BRAINTECH salespersons
(including such salesperson which are not yet hired).  On achievement of
Milestone 6, 250,000 of EXECUTIVE’s Bonus Stock Options will vest and become
fully exercisable for the remainder of their term.  

Milestone 7:        Support and Services Revenue:  EXECUTIVE develops and
manages at least $150,000 in 2009 BRAINTECH support and services revenue.  On
achievement of Milestone 7, 250,000 of EXECUTIVE’s Bonus Stock Options will vest
and become fully exercisable for the remainder of their term.  

Notes to Milestones:

Overlap:  Should any other BRAINTECH employee’s objectives or milestones be
common to or overlap with EXECUTIVE’s Milestones, the achievement of these
milestones by EXECUTIVE would not be considered exclusive of the other
employee’s.

Catch-All:  If EXECUTIVE delivers or is responsible for bringing in at least
$3,000,000 in 2009 BRAINTECH revenue, then all of EXECUTIVE’s Milestones shall
be deemed achieved, and all of his Bonus Stock and Bonus Stock Options shall
vest.

In addition to the vesting of the applicable Bonus Securities that will occur on
achievement of the applicable Milestone set forth above, recognizing that the
corporate goals may change quickly in a small company, vesting of applicable
Bonus Securities shall also occur if the CEO decides to award the Bonus Stock or
Bonus Stock Options associated with each Milestone based on other achievements
of the EXECUTIVE which in the judgment of the CEO are as important to BRAINTECH
as to the applicable Milestone(s), notwithstanding the specificity of each
Milestone set forth above,

EXECUTIVE’s Bonus Stock Options, regardless of when they vest, shall have an
exercise price equal to the closing market price of BRAINTECH stock on the
Effective Date of the Agreement.



Braintech, Inc.
Proprietary and Confidential

10

--------------------------------------------------------------------------------



INCENTIVE BONUS SUMMARY

  Bonus Stock Bonus Stock Options             Milestone 1 250,000   Milestone 2
250,000   Milestone 3 250,000   Milestone 4 500,000   Milestone 5 500,000  
Milestone 6   250,000 Milestone 7   250,000       Total 1,750,000 500,000



Braintech, Inc.
Proprietary and Confidential

11

--------------------------------------------------------------------------------



SCHEDULE 1 TO EMPLOYMENT AGREEMENT

Bonus Stock and Bonus Stock Option Incentive Plan

(the “Bonus Plan”)

1.       PURPOSE OF THE BONUS PLAN

1.1      The purpose of this Bonus Plan is to strengthen Braintech, Inc. (the
“Company”) by rewarding its directors and key employees (collectively referred
to as the “Participants”) for high levels of performance and extraordinary
efforts resulting in an increase in the development of the Company and the sales
and earnings of the Company.  The Bonus Plan provides for the issuance of common
stock of the Company (“Bonus Stock”) and options to acquire common stock of the
Company (“Bonus Stock Options”) to the Participants upon the Company reaching
certain identifiable milestones (the “Milestones”) in its business plan, and is
intended to reward the Participants for their unique expertise and experience in
achieving these Milestones.  Bonus Stock and Bonus Stock Options are hereinafter
collectively referred to as “Bonus Securities”.

1.2      The Company believes that, from a corporate governance perspective, it
is more appropriate to provide a reward mechanism of this nature than to provide
incentive to insiders exclusively in the form of stock options, since the
Company’s share price can vary in accordance with a range of external factors
not related to the performance of management and key employees.  

2.       ADMINISTRATION OF THE BONUS PLAN

2.1      Administration.  This Bonus Plan will be administered by the Chief
Executive Officer (the “CEO”) of the Company who shall make recommendations to
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) with regard to awards of Bonus Securities and the related
terms and conditions. The Board will establish the initial targets and
parameters for the issuance of such Bonus Securities that may serve as
guidelines to the CEO.  Upon approval of the Committee of any such CEO award
recommendations, such recommendations shall be final unless such awards are
outside the established Board targets in which case the Board must approve the
final recommended award. Any such action of the Board with respect to such final
approval will be taken pursuant to a majority vote, or to the written consent of
a majority of its members.

2.2      Authority.  Subject to the express provisions of the Bonus Plan, the
CEO will have the authority to construe and interpret the Bonus Plan and to
define the terms used herein and to prescribe, amend and rescind the rules and
regulations relating to the administration of the Bonus Plan.  The determination
of the CEO on the foregoing matters will be conclusive.  The CEO shall not have
the authority to make any change or amendment to the Bonus Plan that would
affect any Participant to the extent that the Participant is a party to an
employment agreement with the Company that requires the Participant’s consent to
such change or amendment.



Braintech, Inc.
Proprietary and Confidential

12

--------------------------------------------------------------------------------



3.       PARTICIPATION

3.1      Eligibility.  Directors and key employees of the Company shall be
eligible for selection by the CEO to participate in the Bonus Plan.  An
individual who has been granted Bonus Securities may, if otherwise eligible, be
granted additional Bonus Securities if the CEO shall so determine.

3.2      Time of Granting of Bonus Securities.  The granting of Bonus Securities
pursuant to this Bonus Plan will take place at the time specified in any
employment agreement or any other written agreement between the Company and the
Participant.  The granting of Bonus Securities may be subject to certain
Milestones agreed upon in writing between the Company and the Participant.  In
the event that Bonus Securities, subject to Milestones, are granted prior to the
time that the Milestones have been achieved then, until such time as the
Milestones have been achieved, such Bonus Securities shall be subject to escrow
restrictions as set forth in Section 7.2.

4.       STOCK SUBJECT TO THE BONUS PLAN

4.1      Subject to the adjustments as provided in Article 9 of this Bonus Plan,
the stock to be offered under this Bonus Plan will be shares of the Company’s
authorized but unissued common stock, including re-acquired common stock or
common stock previously issued but cancelled.  The aggregate amount of shares
that may be issued under the Bonus Plan will not exceed 30 million (30,000,000)
shares.  The aggregate amount of shares to be issued as Bonus Stock will not
exceed 20 million (20,000,000) shares and the aggregate amount of shares to be
issued pursuant to the exercise of Bonus Stock Options will not exceed 10
million (10,000,000) shares.

5.       MILESTONES

5.1      Performance Milestones will be determined by the Company and included
in any employment agreement or any other written agreement between the Company
and the Participant.  Each Milestone will be subject to a time restriction for
achieving that Milestone.  Bonus Stock Options granted will be subject to the
provision of Section 6 and Bonus Stock granted will be subject to the provision
of Section 7

6.       PROVISIONS RELATING TO THE STOCK OPTIONS

6.1      Option Price.  The purchase price of stock covered by each Bonus Stock
Option will be determined by the CEO taking into consideration the market value
of the underlying shares on the date of grant.  The purchase price of any stock
purchased will be paid in full by bank draft or by certified cheque at the time
of each purchase, or will be paid in such other manner as the CEO may determine
in compliance with applicable laws.  



Braintech, Inc.
Proprietary and Confidential

13

--------------------------------------------------------------------------------



6.2      Option Period.  Each Bonus Stock Option and all rights or obligations
thereunder will expire on the fifth (5th) anniversary of the date on which the
Bonus Stock Option is granted or on such other date as the CEO may determine or
the Company may have agreed to contractually, subject to earlier termination as
hereinafter provided.

6.3      Privileges of Stock Ownership.  The holder of a Bonus Stock Option
pursuant to this Bonus Plan will not be entitled to the privileges of stock
ownership as to any shares of stock not actually issued and delivered to him.

6.4      Exercise of Option.  Each Bonus Stock Option may be exercised in
accordance with its terms and the total number of shares subject thereto may be
purchased, in installments, which need not be equal.  No Bonus Stock Option or
installment thereof will be exercisable except in respect to whole shares, and
fractional share interests will be disregarded.

6.5      Agreement to Remain in Employ of Company.  Each individual to whom a
Bonus Stock Option is granted is not required to remain in the employ of the
Company following the date of the grant of the Bonus Stock Option.  Nothing
contained in this Bonus Plan, or in any Bonus Stock Option granted pursuant to
this Bonus Plan, will confer upon any individual any right to continue in the
employ of the Company or constitute any contract or agreement of employment or
interfere in any way with the right of the Company to reduce such individual’s
compensation from the rate in existence at the time of the granting of a Bonus
Stock Option or to terminate such individual’s employment, but nothing contained
herein or in any Bonus Stock Option agreement will affect any contractual rights
of an individual.

6.6      Death of an Individual. If any Bonus Stock Option holder dies while
employed by the Company, such holder’s Bonus Stock Option will, subject to
earlier termination pursuant to Section 6.2, expire two years (2) years after
the date of such death, and during such period after such death such Bonus Stock
Option may, to the extent that the holder may have exercised the Bonus Stock
Option if alive during such period, be exercised by the person or persons to
whom the Bonus Stock Options holder’s rights under the Bonus Stock Option will
pass by will or by the applicable laws of descent and distribution.

6.7      Termination.  Subject to Section 6.6 and earlier termination pursuant
to Section 6.2, if the holder of a Bonus Stock Option resigns or ceases to be
employed by the Company for any reason other than death, such holder’s Bonus
Stock Option will expire and become null and void thirty (30) days after the
holder ceases to be a director or key employee of the Company or on such other
date as the Committee may determine or the Company may have agreed to
contractually.  During such period, the Bonus Stock Option will be exercisable
only to the extent the holder could have exercised the Bonus Stock Option at the
date the holder ceased to be a director or key employee of the Company.



Braintech, Inc.
Proprietary and Confidential

14

--------------------------------------------------------------------------------



6.8      Non-transferability of Stock Options.  A Bonus Stock Option granted
under this Bonus Plan will, by its terms, be non-transferable by the Bonus Stock
Option holder other than by will or by the laws of descent and distribution and
will be exercisable during his lifetime only by the Bonus Stock Option holder
[or heirs].

7.       PROVISIONS RELATING TO BONUS STOCK

7.1      The Company will issue share certificates in the names of the
Participants in accordance with the terms of any employment agreement or any
other written agreement between the Company and the Participant in the amounts
detailed in such agreements and the Participant will purchase the shares for the
purchase price of $0.01 per share.

7.2      Each of the share certificates for any shares subject to Milestones
will be held in escrow by a third party escrow agent until such time as the
individual Milestones have been met or until the time restriction for achieving
the individual Milestones has elapsed.  On notification by the Company that an
individual Milestone has been met, the third party escrow agent will deliver the
share certificate to the appropriate Participant.

7.3      In the event that an individual Milestone has not been achieved within
the time restriction for achieving that Milestone, the Company will purchase the
share certificate from the Participant for the purchase price of $0.01 per
share.

8.       COMPLIANCE WITH SECURITIES LAWS

8.1      Shares will not be issued pursuant to the grant of Bonus Stock or the
exercise of a Bonus Stock Option unless the grant of Bonus Stock and the
exercise of such Bonus Stock Option and the issuance and delivery of such shares
pursuant thereto will comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, the rules and regulations promulgated there under, and the
requirements of any Stock Exchange.

8.2      As a condition to the grant of Bonus Stock or the exercise of a Bonus
Stock Option, the Company may require the recipient to represent and warrant at
the time of any such grant or exercise that the shares received or purchased are
being received or purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by law.

8.3      Further, the Company will have no liability whatsoever (including, but
not restricted to, alternate compensation) to the holder of a Bonus Stock Option
if a change in the exercise price or a change in the terms and provisions of a
Bonus Stock Option and/or this Bonus Plan hereof is required pursuant to any
applicable laws.



Braintech, Inc.
Proprietary and Confidential

15

--------------------------------------------------------------------------------



8.4      The Company and any party to this Bonus Plan will comply with all
relevant provisions of law relating to this Bonus Plan and any Bonus Stock or
Bonus Stock Option granted hereunder.

9.       ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

9.1      Corporate Reorganizations.  If the outstanding shares of the stock of
the Company are increased, decreased or changed into, or exchanged for, a
different number or kind of shares or securities of the Company through
reorganization, recapitalization, reclassification, stock split, stock dividend,
stock consolidation, or merger as a result of which the Company is the surviving
corporation, or otherwise, an appropriate and proportionate adjustment will be
made in the number and kind of shares as to which Bonus Securities may be
granted.  A corresponding adjustment changing the number of Bonus Stock
allocated but not issued, which will have been allocated prior to any such
change, will likewise be made.  A corresponding adjustment changing the number
of shares and the exercise price per share allocated to unexercised Stock
Options or portions thereof, which will have been granted prior to any such
change, will likewise be made.  Any such adjustment, however, in an outstanding
Bonus Stock Option will be made without change in the total price applicable to
the unexercised portion of the Bonus Stock Option but with a corresponding
adjustment in the price for each share covered by the Bonus Stock Option.

9.2      Dissolution, Liquidation.  Upon the dissolution or liquidation of the
Company, or upon reorganization, merger or consolidation of the Company with one
or more corporations as a result of which the Company is not the surviving
corporation, or upon the sale of substantially all of the property of the
Company to another corporation, unless all of the obligations of this Bonus Plan
have been assumed by a successor entity, holders of Bonus Securities shall be
treated, for purposes of such dissolution, liquidation, reorganization, merger
or consolidation as holding fully vested and unrestricted shares of Common Stock
of the Company and, accordingly, be treated the same as other holders of Common
Stock.

10.      INCOME TAX LAWS

10.1     The Company and all Participants will comply with all applicable income
tax laws and other tax laws (e.g. any withholding tax or similar obligations).

11.      AMENDMENT AND TERMINATION

11.1     The Board may at any time suspend, amend or terminate this Bonus Plan
as the Board, in its own discretion, sees fit.  No Bonus Stock may be issued and
no Bonus Stock Option may be granted during any suspension of the Bonus Plan or
after such termination.  The amendment, suspension or termination of the Bonus
Plan will not, without the consent of Bonus Stock Option holder, alter or impair
any rights or obligations under any Bonus Stock Option theretofore granted under
the Bonus Plan.

11.2     Unless terminated sooner by the Board of Directors, this Bonus Plan
will terminate at the close of business on October 22, 2017.

This Bonus Plan was approved and confirmed at a Meeting of the Board of
Directors of Braintech, Inc. held October 22, 2007.



Braintech, Inc.
Proprietary and Confidential

16

--------------------------------------------------------------------------------



APPENDIX II

MUTUAL GENERAL RELEASE AGREEMENT

          This Mutual General Release Agreement (“Release”) is entered into as
of ________________________ (“Termination Date”) by and between Jerry Osborn, an
individual (“Executive”) and Braintech, Inc. and its subsidiaries (collectively,
“Braintech”) in connection with the Employment Agreement dated as of January 28,
2009 between Executive and Braintech (“Agreement”).  (Each of Executive and
Braintech may be hereinafter referred to as a “Party” and collectively as “the
Parties.”)  

          WHEREAS, Executive’s employment is being terminated without Good Cause
by Braintech or by Executive for Good Reason under the Agreement;

          NOW THEREFORE, in consideration of the mutual promises and releases
contained in this Release and in exchange for the Severance Pay and Bonus
Securities Accelerations described in the Agreement (for purposes of this
Release, “Severance Pay” and “Bonus Securities Accelerations” shall have the
meaning assigned to them in the Agreement) and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:

1.       Executive’s employment is terminated without Good Cause effective as of
the Termination Date.

2.       Within 10 days after the execution of this Release, Braintech will pay
Executive the Severance Pay and provide Executive with the Bonus Securities
Accelerations.

3.       Consideration and Revocation Periods; Effective Date.  Executive
acknowledges that he has 21 days in which to consider whether to sign this
Release and the opportunity to have it reviewed by counsel, but that he is free
to sign the Release before the expiration of the 21-day period if he so
chooses.  Executive’s signature on this Release constitutes an express waiver of
the 21-day period if he signs it before that period expires.  Braintech’s offer
of the Severance Pay and Bonus Securities Accelerations is automatically revoked
if Executive has not signed this Release and delivered it to Braintech’s CEO or
his designee within this 21-day period.  If Executive timely signs and delivers
this Release, he will have seven days following the date on which he signed and
delivered this Release to revoke it.  This Release shall not be effective or
enforceable, nor will any payment of the Severance Pay and Bonus Securities
Accelerations be paid or made available to Executive, until the seven-day
revocation period has expired.  Executive agrees that in order for this
revocation to be effective, the revocation must be delivered, in writing, to
Braintech’s CEO or his designee before the seven-day revocation period has
expired.  If no such revocation occurs, this Release shall become effective on
the eighth day after Executive signs and delivers this Release to Braintech’s
CEO or his designee (“the Effective Date”).    



Braintech, Inc.
Proprietary and Confidential

17

--------------------------------------------------------------------------------



4.       Severance Pay and Bonus Securities Accelerations.  In consideration for
Executive’s promises and undertakings set forth in this Release, Braintech
agrees to give Executive the Severance Pay and Bonus Securities
Accelerations.  The Parties intend and agree that the payments and benefits
described in this Paragraph qualify for exemption from, or comply with the
requirements of, Section 409A of the Internal Revenue Code of 1986, as amended,
and that, except for appropriate tax withholdings and reporting and other
obligations of Braintech, Executive shall be solely responsible for the tax
consequences to Executive of such payments and benefits.  Executive represents
and warrants that he has consulted any tax consultants he deems advisable in
connection with the payments and benefits described in this Paragraph and that
he is not relying on Braintech or its employees, officers, directors, attorneys
or accountants for any tax advice.  

5.       General Release of Claims.  

a)       Executive, on behalf of himself, and his heirs, representatives, and
assigns, hereby waives and fully releases, to the fullest extent permitted by
applicable law, Braintech and its current and former owners, partners,
directors, officers, shareholders, employees, agents, employee benefit plans,
benefit plan administrators and fiduciaries, insurers, attorneys, affiliates,
subsidiaries, parents, successors, predecessors and assigns, and any other
persons or entities acting by, through, under, or in concert with any of such
aforementioned persons or entities (collectively “Releasees”) from any and all
complaints, claims, demands, suits and actions, whether in law or in equity,
that Executive may have or could assert against them, based upon events
occurring before Executive’s execution of this Release, whether these events are
now known or unknown, at common law or under any statute or regulation, whether
federal, state or local, on any ground whatsoever, known or unknown, asserted or
unasserted, arising out of or in any way relating to Executive’s employment with
Braintech and the separation thereof, including, but not limited to, claims for
breach of contract, the covenant of good faith and fair dealing, wrongful
termination/constructive discharge, defamation, intentional or negligent
infliction of emotional distress, fraud, negligence, invasion of privacy, and
all other torts, and claims arising under any statute, including, but not
limited to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Labor Management Relations Act, the National Labor Relations Act, the
Employee Retirement and Income Security Act, the Americans With Disabilities
Act, the Age Discrimination in Employment Act of 1967, the Federal
Rehabilitation Act of 1973, 42 U.S.C. section 1981, the Virginia Human Rights
Act, and any and all other laws and regulations related to employment,
termination, employment discrimination or retaliation, wages, hours,
compensation, benefits, and any and all claims for attorneys’ fees and
costs.  Notwithstanding the foregoing, this release does not cover any claims
that cannot be waived by law, any claims for vested benefits under Braintech’s
benefit plans, or any rights to enforce or challenge the validity of this
Release.  Nor does this release preclude Executive from filing a charge with the
Equal Employment Opportunity Commission or any other governmental administrative
agency; Executive, however, is waiving his right to any monetary recovery should
the Equal Employment Opportunity Commission or any other governmental
administrative agency pursue any claims on his behalf.  



Braintech, Inc.
Proprietary and Confidential

18

--------------------------------------------------------------------------------



b)       Braintech, on behalf of itself, and its current and former owners,
partners, directors, officers, shareholders, employees, agents, employee benefit
plans, benefit plan administrators and fiduciaries, insurers, attorneys,
affiliates, subsidiaries, parents, successors, predecessors and assigns, and any
other persons or entities acting by, through, under, or in concert with any of
such aforementioned persons or entities (collectively “Releasors”) hereby waives
and fully releases, to the fullest extent permitted by applicable law, Executive
and his heirs, representatives, and assigns, from any and all complaints,
claims, demands, suits and actions, whether in law or in equity, that Releasors
may have or could assert against them, based upon events occurring before
Executive’s execution of this Release, whether these events are now known or
unknown, at common law or under any statute or regulation, whether federal,
state or local, on any ground whatsoever, known or unknown, asserted or
unasserted, arising out of or in any way relating to Executive’s employment with
Braintech and any and all claims for attorneys’ fees and costs.  

6.       Acknowledgements and Representations.  

a)       Executive acknowledges, agrees and represents that: (i) Braintech is
not required to pay the Severance Pay and provide the Bonus Securities
Accelerations unless Executive signs this Release; (ii) Executive has received
all other compensation, wages, bonuses, leave and other benefits to which he is
entitled, except for (A) previously submitted but unreimbursed expenses which
are detailed on an attachment hereto and (B) expenses for which Executive is
entitled to reimbursement under the Agreement for periods up to the Termination
Date but which have not yet been submitted to Braintech; (iii) he has not
suffered any on-the-job injury for which he has not already filed a workers’
compensation claim; (iv) nothing contained in this Release shall constitute or
be treated as an admission of liability or wrongdoing by Braintech or its
officers, directors, employees or agents; (v) he is unaware of any right or
claim that he may have against Braintech or its directors, officers, employees
or agents that has not been released in this Release; and (vi) he has the sole
right and authority to execute this Release, and has not sold, assigned or
transferred any rights or claims surrendered by virtue of this Release.

b)       Braintech acknowledges, agrees and represents that: (i) nothing
contained in this Release shall constitute or be treated as an admission of
liability or wrongdoing by Executive; (ii) it is unaware of any right or claim
that it may have against Executive; and (iii) it has the sole right and
authority to execute this Release, and has not sold, assigned or transferred any
rights or claims surrendered by virtue of this Release.



Braintech, Inc.
Proprietary and Confidential

19

--------------------------------------------------------------------------------



7.       Severability.  Should any of the provisions of this Release be
determined to be invalid or unenforceable by a court, governmental agency, or
arbitrator of competent jurisdiction, such determination shall not affect the
enforceability of the other provisions.  

8.       Governing Law:   This Release shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice of law or conflict of law provision or rule (whether of Delaware,
Province of British Columbia or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

9.       Interpretation, Completeness, Modification.  This Release shall be
interpreted in accordance with the plain meaning of its terms and not strictly
for or against either of the Parties hereto.  This Release supersedes any and
all other agreements or understandings, whether oral, implied, or in writing,
between the Parties with respect to the subject matters hereof and contains all
of the covenants and agreements between them with respect to such matters in
their entirety.  No representations, inducements, promises or agreements have
been made by the Parties that are not embodied herein, and no other agreement,
statement or promise not contained in this Release shall be valid or
binding.  Any modification to this Release will be effective only if it is in
writing and signed by the Parties hereto.  

10.      Additional Warranties.  Each Party expressly warrants that: (a) it has
carefully read and fully understands all the provisions of this Release; (b) it
understands that through this Release it is releasing the other Party from any
and all claims it may have against it; (c) it is signing this Release knowingly
and voluntarily, free from any duress or coercion; and (d) it has been (and
hereby is) advised to consult with an attorney of its own choosing in deciding
whether to sign this Release.

IN WITNESS WHEREOF, the Parties have executed this Release as of the Termination
Date.

JERRY OSBORN

 

 

 

 

 

Signature: ___________________________

BRAINTECH, Inc.

 

By: Frederick Weidinger

 

Its: President & CEO

 

Signature: ___________________________



Braintech, Inc.
Proprietary and Confidential

20

--------------------------------------------------------------------------------

